Citation Nr: 1514728	
Decision Date: 04/06/15    Archive Date: 04/21/15

DOCKET NO.  13-05 940	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fargo, North Dakota


THE ISSUE

Entitlement to payment or reimbursement for the cost of non-VA medical care received from December 2009 to September 2010 at Trinity Hospital in Minot, North Dakota.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Haddock, Counsel 
INTRODUCTION

The Veteran had active military service from October 1986 to October 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from administrative decisions by the Department of Veterans Affairs (VA) Medical Center in Fargo, North Dakota.  

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in February 2014 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 


FINDINGS OF FACT

1.  The Veteran received periodic non-VA medical care from December 2009 to March 2010 at Trinity Hospital in Minot, North Dakota.  

2.  At the time the non-VA medical care was received, the Veteran was service-connected for tinnitus, rated 10 percent.  

3.  The non-VA medical care provided was not authorized by VA, there was no indication that it was provided in a medical emergency, and VA facilities were feasibly available to provide the necessary treatment.

4.  At the time of the medical care until April 2010, the Veteran had coverage under a health-plan contract for payment or reimbursement of medical expenses.  

5.  At the time of medical care after April 23, 2010, the medical treatment was not shown to be emergent.



CONCLUSION OF LAW

The criteria for payment or reimbursement for the cost of non-VA medical care received from December 2009 to March 2010 at Trinity Hospital in Minot, North Dakota are not met.  U.S.C.A. §§ 1703, 1712, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.55, 17.93, 17.120, 17.161 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board is cognizant of VA's duties to notify and assist a claimant at the time that he files a claim for benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  However, those duties do not apply to claims such this one that falls within the parameters of 38 U.S.C.A Chapter 17.  38 C.F.R. §§ 17.123-17 .132 (2014); Barger v. Principi, 16 Vet. App. 132 (2002); Manning v. Principi, 16 Vet. App. 534 (2002) (VA's duties to provide notice and assistance to claimants have no effect on an appeal where the law, and not the underlying facts or development of the facts, are dispositive in a matter).

Notwithstanding the inapplicability of the notice and development provisions, the Board finds that the agency of original jurisdiction effectively explained to the Veteran the basis for denial of payment or reimbursement for private medical expenses.  Moreover, the Veteran has been provided the opportunity to submit written statements and related evidence in support of her medical reimbursement claim.  Additionally, the Veteran participated in a hearing before the undersigned in February 2014 and a transcript of that hearing has been associated with the record.

In light of the foregoing, the Board finds that VA has satisfied any duties to notify and assist the Veteran in the development of her claim.

The Veteran has asserted that payment or reimbursement for the cost of non-VA medical care received from December 2009 to September 2010 at Trinity Hospital in Minot, North Dakota should be made.  Specifically, the Veteran has reported that she originally filed a claim of entitlement to service connection for various disabilities in May 2008.  The Veteran was denied entitlement to service connection based on that claim and appealed that decision.  The Veteran was eventually granted entitlement to service connection for various disabilities with a combined service-connected disability rating of 50 percent, effective May 22, 2008.  She has asserted that as she was retroactively granted entitlement to service connection at a rate which would have allowed her to receive full healthcare coverage at the VA Medical Center, she should be reimbursed for the costs of her non-VA medical care and the costs of maintaining her own health-plan contract during the time period for which she was eventually granted retroactive entitlement to service connection.  

For various reasons, as discussed in detail below, the Board finds that that payment or reimbursement for the cost of medical care received from December 2009 to September 2010 at Trinity Hospital in Minot, North Dakota is not warranted.  

When VA facilities are not capable of furnishing required care or services, VA may contract with non-VA facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies that pose a serious threat to the life or health of a Veteran receiving medical services in a VA facility, until such time following the furnishing of care in the non-VA facility as the Veteran can be safely transferred to a VA facility.  38 U.S.C.A § 1703(a)(3) (West 2014); 38 C.F.R. § 17.52 (2014).

The admission of a Veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54 (2014); Malone v. Gober, 10 Vet. App. 539 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54 (2014).  The Veteran does not contend, and the evidence does not otherwise suggest, that the Veteran's non-VA medical care was authorized in advance. 

When Department facilities are not capable of furnishing economical hospital care or medical services because of geographical inaccessibility or are not capable of furnishing the care or services required, VA may contract with non-Department facilities in order to furnish hospital care or medical in certain situations and for particular Veterans.  38 U.S.C.A. § 1703 (West 2014); 38 C.F.R. § 17.52 (2014).  However, payment shall be made only for those services authorized by VA.  38 C.F.R. § 17.55(f) (2014).

Nevertheless, VA may reimburse Veterans for unauthorized medical expenses incurred in non-VA facilities when:

(a) Care or services not previously authorized were rendered to a Veteran in need of such care or services: (1) For an adjudicated service-connected disability; (2) For nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) For any disability of a Veteran who has a total disability permanent in nature resulting from a service-connected disability; (4) For any illness, injury, or dental condition in the case of a Veteran who is participating in a rehabilitation program under 38 U.S.C. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in § 17.48(j); and

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and

(c) VA or other federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.

38 U.S.C.A. § 1728(a) (West 2014); 38 C.F.R. § 17.120 (2014).

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).  In this case, the Veteran did not receive medical care for an adjudicated service-connected disability or for a nonservice-connected disability associated with or aggravated by a service-connected disability.   Further, the Veteran is not totally and permanently disabled and is not participating in a rehabilitation program.  Additionally, and perhaps most importantly, the services were not rendered in a medical emergency.  Thus, payment or reimbursement of medical expenses pursuant to 38 U.S.C.A. § 1728(a) must be denied. 

VA only has the authority to make payments for reimbursements of unauthorized medical treatment when the expense was incurred for an emergency as defined by applicable law.  Fritz v. Nicholson, 20 Vet. App. 507 (2006) (Congress has authorized VA to reimburse veterans for unauthorized emergency medical treatment under two statutory provisions, 38 U.S.C. § 1728 and 38 U.S.C. § 1725).  Although a claimant may be eligible for VA hospital care under 38 U.S.C.A. § 1710, there are no provisions under that section to allow for reimbursement of medical expenses incurred at a non-VA facility.  Zimick v. West, 11 Vet. App. 45 (1998). 

Payments from the Federal Treasury must be authorized by statute, and government employees may not make obligations beyond the scope authorized by statute.  Smith v. Derwinski, 2 Vet. App. 378 (1992).

The Board will next consider whether payment or reimbursement for emergency services for non-service-connected conditions in non-VA facilities is authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under those statutory and regulatory provisions, the Veteran must satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other federal facility/provider was not feasibly available and an attempt to use such provider beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a Veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA medical center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the Veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the Veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The Veteran is financially liable to the provider of emergency treatment for that treatment;

(g) The Veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the Veteran has coverage under a health-plan contract but payment is barred because of a failure by the Veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the Veteran against a third party for payment of such treatment and the Veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the Veteran's liability to the provider; and,

(i) The Veteran is not eligible for reimbursement under 38 U.S.C.A. § 1728 for the emergency treatment provided (38 U.S.C.A. § 1728 authorizes VA payment or reimbursement for emergency treatment to a limited group of Veterans, primarily those who receive emergency treatment for a service-connected disability).

38 C.F.R. § 17.1002 (2014).

The criteria under 38 C.F.R. § 17.1002 are conjunctive, not disjunctive.  Therefore, all criteria must be met.  Melson v. Derwinski, 1 Vet. App. 334 (1991).  The Board finds that the Veteran's claim for reimbursement fails because, first and foremost, the medical care provided was not provided for a medical emergency as required by law.  However, even if the care was provided in the case of a medical emergency, the Veteran was covered under a health-plan contract for payment or reimbursement, in whole or in part, until April 23, 2010.  Therefore, the Board finds that the Veteran is ineligible to receive payment or reimbursement for that treatment from VA.  

In the absence of evidence showing that the Veteran meets the criteria for payment or reimbursement of non-VA medical services, either on the basis of eligibility under 38 U.S.C.A. § 1728 or under 38 U.S.C.A. § 1725, the Board finds that payment or reimbursement of those services is not warranted.

In reaching this decision, the Board acknowledges the Veteran's contentions.  However, there is no indication from the record that the medical care in question was provided in the case of a medical emergency and there was nothing which prevented her from seeking the medical care provided from VA regardless of whether she was service-connected at a rate which would entitle her to full coverage by VA.  Further, while the Veteran incurred the expense of a health-plan contract while her claim of entitlement to compensation benefits was on appeal; the combined rating of 50 percent was not adjudicated at the time of treatment as required and there is no regulatory or statutory provision providing for retroactive payment of healthcare benefits in such a situation.  

Additionally, the Board lacks the discretion to award medical care benefits on an equitable basis and is instead bound to observe the limits on its authority set forth by VA statutes and regulations.  38 USCA §§ 503, 7104 (West 2014); Harvey v. Brown, 6 Vet. App. 416 (1994).  Those governing provisions direct that where, as here, the preponderance of the evidence is against a claim for payment or reimbursement of unauthorized medical expenses, that claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to payment or reimbursement for the cost of non-VA medical care received from December 2009 to September 2010 at Trinity Hospital in Minot, North Dakota is denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


